


110 HR 1517 IH: Fairness for State and Local Workers

U.S. House of Representatives
2007-03-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 1517
		IN THE HOUSE OF REPRESENTATIVES
		
			March 14, 2007
			Mr. Andrews (for
			 himself, Mr. George Miller of
			 California, Ms. Woolsey,
			 Mr. Bishop of New York,
			 Mr. Payne,
			 Mr. Hare, Ms. Shea-Porter, and Ms. Corrine Brown of Florida) introduced the
			 following bill; which was referred to the Committee on Education and
			 Labor
		
		A BILL
		To amend the Occupational Safety and Health Act of 1970
		  to provide for coverage under that Act of employees of State and local
		  governments.
	
	
		1.Short titleThis Act may be cited as the
			 Fairness for State and Local Workers
			 Act.
		2.Coverage of State
			 and Local employeesSection
			 3(5) of the Occupational Safety and Health Act of 1970 (29 U.S.C. 652(5)) is
			 amended—
			(1)by inserting
			 including a State or political subdivision of a State, after
			 employees,; and
			(2)by striking
			 or any State or political subdivision of a State.
			
